Citation Nr: 1207928	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the disability evaluation for the Veteran's bilateral sensorineural hearing loss disability from 30 to 10 percent effective as December 1, 2009, was proper.  

2.  Entitlement to an increased disability evaluation for the Veteran's bilateral sensorineural hearing loss disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 1971.  

In June 2009, the Winston-Salem, North Carolina, Regional Office (RO) proposed to reduce the disability evaluation for the Veteran's bilateral sensorineural hearing loss disability from 30 to 10 percent.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 RO decision which effectuated the proposed reduction as of December 1, 2009.  In February 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In July 2011, the Board reframed the issues on appeal as whether the reduction of the evaluation for the Veteran's bilateral sensorineural hearing loss disability from 30 to 10 percent effective as December 1, 2009, was proper and entitlement to an evaluation in excess of 10 percent for the Veteran's bilateral sensorineural hearing loss disability for the period on and after December 1, 2009, and remanded the issues to the RO for additional action.  

The issue of an increased evaluation for the Veteran's bilateral sensorineural hearing loss disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDING OF FACT

The evidence of record at the time of the September 2009 reduction action did not establish material improvement of the Veteran's bilateral sensorineural hearing loss disability.  
CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's bilateral sensorineural hearing loss disability from 30 percent to 10 percent effective as of December 1, 2009, was improper.  38 C.F.R. § 3.344(c) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board determines that the reduction of the evaluation of the Veteran's bilateral sensorineural hearing loss disability from 30 to 10 percent disabling effective as of December 1, 2009, was improper.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist is not necessary.  


II.  Bilateral Sensorineural Hearing Loss Disability 

A.  Historical Review

The report of an August 2006 audiological examination for compensation purposes conducted for VA indicates that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ




1000
2000
3000
4000
RIGHT

60
70
80
90
LEFT

55
55
80
90

The Veteran had an average decibel loss in the right ear of 75 and in the left ear of 70.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  The Veteran was diagnosed with moderate bilateral sensorineural hearing loss disability.  In December 2006, the RO established service connection for bilateral sensorineural hearing loss disability; assigned a 30 percent evaluation for that disability; and effectuated the award as of May 8, 2006.  

VA clinical documentation dated in March and April 2009 indicates that the Veteran was fitted with bilateral hearing aids.  In April 2009, the Veteran submitted a claim for an increased evaluation for his bilateral sensorineural hearing loss disability.  He reported that his bilateral hearing loss disability had increased in severity.  

The report of a June 2009 audiological examination for compensation purposes conducted for VA indicates that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

60
70
75
80
LEFT

50
60
80
80

The Veteran had an average decibel loss in the right ear of 71.25 and in the left ear of 67.5.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  The Veteran was diagnosed with severe bilateral sensorineural hearing loss disability.  The audiological examiner concluded that the Veteran's bilateral sensorineural hearing loss disability was productive of severe impairment of his occupational and daily activities.  

In September 2009, the RO reduced the evaluation for the Veteran's bilateral sensorineural hearing loss disability from 30 to 10 percent and effectuated the reduction as of December 1, 2009.  The RO informed the Veteran that:


Review of claims folder indicates that the initial 30 percent disability evaluation was based on exceptional hearing patterns for both the right and left ear documented on VA contract audio exam in August 2006.  Based on current audio exam findings, a 10 percent disability evaluation is most consistent with the new VA contract audio exam in June 2009.  The evaluation for hearing loss is based on objective testing.  To calculate your hearing loss, we take your test results and apply it in a chart, which then tells us that your hearing loss is 10 percent.  For reference, the results we used are average decibel losses of 71.25 in your right ear and 67.5 in your left ear, with speech discrimination of 80 percent for the right ear and 84 percent in the left ear.  Only the right ear was evaluated under the criteria for exceptional hearing patterns.  Higher evaluations are assigned for more severe hearing impairment.   ...  The totality of the evidence however shows improvement in the overall hearing disability and is therefore subject to reduction.  (emphasis added).  

B.  Propriety of Reduction

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The provisions of 38 C.F.R. § 3.344 (2011) direct that:   

  (a)  Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.  

  (b)  Doubtful cases.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination __ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  

  (c)  Disabilities which are likely to improve.  The provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.   

The Court has further clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  Initially, the Board observes that the June 2009 audiometric findings showed a slightly reduced (75 as contrasted with 71.25) right ear average decibel loss; an increased left ear average decibel loss (67.5 as contrasted with 70); and a reduced bilateral speech recognition ability (80/84 as contrasted with 88/92) when compare to the August 2006 audiometric findings.  Further, the VA examiner specifically concluded in June 2009 that the Veteran's bilateral sensorineural hearing loss disability was then productive of severe occupational impairment.  Such audiometric findings clearly reflect neither that "an improvement in the Veteran's disability has actually occurred" nor "reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Such findings do not establish a material improvement of the Veteran's bilateral sensorineural hearing loss disability.  Rather, they reflect a worsening of the disability.  In the absence of any specific findings of material improvement of the Veteran's disability at the time of the September 2009 rating action, the Board concludes that the reduction of the evaluation for the Veteran's bilateral sensorineural hearing loss disability from 30 to 10 percent effective as of December 1, 2009, was improper.  38 C.F.R. § 3.344(c) (2011).  


ORDER

The reduction of the evaluation for the Veteran's bilateral sensorineural hearing loss disability from 30 to 10 percent effective as of December 1, 2009, was improper.  


REMAND

In light of the restoration of a 30 percent evaluation for his bilateral sensorineural hearing loss disability as of December 1, 2009, the RO should readjudicate the Veteran's entitlement to an increased evaluation for his bilateral hearing loss disability.  

Clinical documentation dated after September 2011 is not of record.  VA should obtain all relevant clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected bilateral sensorineural hearing loss disability after September 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after September 2011.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


